387 U.S. 574
87 S. Ct. 2069
18 L. Ed. 2d 966
Lowell Carson GILLSv.CALIFORNIA.
No. 1043, Misc.

On Petition for Writ of Certiorari to the Supreme Court of california.
Lowell Carson Gills,pro se.
Thomas C. Lynch, Atty. Gen. of California, and Edsel W. Haws and Daniel J. Kremer, Deputy Attys. Gen., for respondent.
June 5, 1967.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeal of California, Third Appellate District, for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705.